Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, lines 3-4, “a convex surface opposite to an object” was corrected to read, ---a convex surface on the object side---; and in lines 5-6, a concave surface opposite to the object” was corrected to read, ---a concave surface on the object side;---.
In claim 15, the dependency was corrected from “claim 6” (wherein claim 6 is a cancelled claim), to read, ---claim 9---.

The above corrections were made in order for the claimed invention to be clear and definite, and are in correlation to the disclosure, i.e. drawings and specification.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a fixed-focus lens system, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-5, 7, 9-16 are dependent on claim 1), fixed-focus lens system comprising, in order from an object side to an image side: a first lens element having negative power, the first lens element having a convex surface on the object side; a second lens element having positive power, the second lens element having a concave surface on the object side; a third lens element having positive power; a fourth lens element having negative power; a fifth lens element having positive power, and a sixth lens element having negative power, wherein a half angle of view of the fixed-focus lens system is 50 degrees or more, and a shape of the convex surface on the object side of the first lens element has at least one inflection point at a part except for an optical axis, and a condition (5) and a condition (6) shown below are simultaneously satisfied, nL1 > 1.6 (5) and vL1 > 30 (6), wherein, nL1 is a refraction factor of the first lens element at a d-line, and vL1 is an Abbe number of the first lens element.
One of the closest prior art is to Chen et al (U.S. Patent Pub. 2015/0346461 A1), which meets the structural and  conditional limitations, except for the conditional limitation vL1>30. Other references which are close but fail to teach or fairly suggest the 
An object of the present invention is to provide a fixed-focus lens system that is bright and can favorably correct various aberrations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 38 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 2-5-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Liao				U.S. Patent Pub. 2008/0266670 A1
	Kondo				U.S. Patent Pub. 2016/0147044 A1
	Tanaka			U.S. Patent Pub 2016/0216486 A1.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/EVELYN A LESTER/Primary Examiner
Art Unit 2872